                                               Case 3:19-cv-01818-VC Document 16 Filed 11/20/18 Page 1 of 3



                                        1    LIPSON NEILSON P.C.
                                             Joseph P. Garin (Bar No. 6653)
                                        2    9900 Covington Cross Drive, Suite 120
                                             Las Vegas, Nevada 89144
                                        3    (702) 382-1500/FAX (702) 382-1512
                                             jgarin@lipsonneilson.com
                                        4
                                             William Munoz (CA Bar No. 191649 / NV Bar No. 12458)
                                        5    MURPHY, PEARSON, BRADLEY & FEENEY
                                             88 Kearny Street, 10th Floor
                                        6    San Francisco, CA 94108-5530
                                             (415) 788-1900/FAX (415) 393-8087
                                        7    wmunoz@mpbf.com
                                             U.S. District Application in process
                                        8
                                             Attorneys for Defendant
                                        9    HANSON CRAWFORD CRUM FAMILY LAW
                                             GROUP, LLP
                                        10
                                                                     UNITED STATES DISTRICT COURT
                                        11
                                                                             DISTRICT OF NEVADA
                                        12
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13   JEFFREY RANDALL,                         )       Case No.: 3:18-cv-00479 -MMD-WGC
      Las Vegas, Nevada 89144




                                                                                      )
         Lipson Neilson P.C.




                                        14                 Plaintiff,                 )
                                                                                      )       REQUEST FOR JUDICIAL NOTICE
                                        15   v.                                       )       IN SUPPORT OF MOTION TO
                                                                                      )       DISMISS FOR LACK OF
                                        16   HANSON CRAWFORD CRUM FAMILY LAW )                PERSONAL JURISDICTION,
                                             GROUP, LLP, California limited liability )       IMPROPER VENUE, OR IN THE
                                        17   partnership,                             )       ALTERNATIVE, MOTION TO
                                                                                      )       TRANSFER VENUE
                                        18                Defendants.                 )
                                                                                      )
                                        19   _____________________________________ )
                                        20

                                        21         In support of their Motion to Dismiss, or in the alternative, Motion to Transfer

                                        22   under the Federal Rules of Evidence Rule 201 HANSON CRAWFORD CRUM FAMILY

                                        23   LAW GROUP, LLP, requests that the court take judicial notice of the following

                                        24   documents, papers, and records.

                                        25         1.     The Complaint filed on January 24, 2018, in the Superior Court of the

                                        26   State of California, County of San Mateo, entitled Hanson Crawford Crum Family Law

                                        27   Group, LLP v. Jeffrey Randall, Case No. 18CIV00386. A true and correct copy is

                                        28   attached hereto as Exhibit A.


                                                                                     -1-
                                               Case 3:19-cv-01818-VC Document 16 Filed 11/20/18 Page 2 of 3



                                        1          2.     The Answer and Counterclaim against Hanson Crawford Crum Family

                                        2    Law Group, LLP, filed by Jeffrey Randall on October 9, 2018, in the U.S. District Court

                                        3    of the Northern District of California, entitled Hanson Crawford Crum Family Law Group,

                                        4    LLP v. Jeffrey Randall, Case No. 3:18-cv-03371-VC. A true and correct copy is attached

                                        5    hereto as Exhibit B.

                                        6          3.     The U.S. District Court of the Northern District of California Civil Docket for

                                        7    Case No. 3:18-cv-03371-VC. A true and correct copy is attached hereto as Exhibit C.

                                        8          DATED this 20th day of November, 2018.

                                        9                                      LIPSON NEILSON P.C.
                                        10

                                        11
                                                                               By:
                                                                                      G
                                        12                                            Joseph P. Garin (Bar No. 6653)
                                                                                      9900 Covington Cross Drive, Suite 120
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13                                            Las Vegas, Nevada 89144
      Las Vegas, Nevada 89144
         Lipson Neilson P.C.




                                        14                                            and
                                        15                                            William Munoz (CA Bar No. 191649 / NV Bar
                                                                                      No. 12458)
                                        16                                            MURPHY, PEARSON, BRADLEY & FEENEY
                                                                                      88 Kearny Street, 10th Floor
                                        17                                            San Francisco, CA 94108-5530
                                                                                      (415) 788-1900/FAX (415) 393-8087
                                        18                                            wmunoz@mpbf.com
                                                                                      U.S. District Application in process
                                        19
                                                                                      Attorneys for Defendant
                                        20                                            HANSON CRAWFORD CRUM FAMILY LAW
                                                                                      GROUP, LLP
                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                        -2-
                                               Case 3:19-cv-01818-VC Document 16 Filed 11/20/18 Page 3 of 3



                                        1                                 CERTIFICATE OF SERVICE

                                        2           I hereby certify that on the 20th day of November, 2018, service of the foregoing

                                        3    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS FOR

                                        4    LACK     OF     PERSONAL     JURISDICTION,      IMPROPER          VENUE,   OR   IN   THE

                                        5    ALTERNATIVE, MOTION TO TRANSFER VENUE was made by emailing and by

                                        6    depositing a true and correct copy of same in the united states mail, postage prepaid,

                                        7    addressed to:

                                        8
                                             Jeffrey Randall
                                        9    958 Jennifer Street
                                             Incline Village, NV 89451
                                        10   jeffrandall@gmail.com
                                        11   Pro Se
                                        12
9900 Covington Cross Drive, Suite 120

 (702) 382-1500 – fax (702) 382-1512




                                        13
      Las Vegas, Nevada 89144




                                                                                        /s/ Darnell D. Lynch
         Lipson Neilson P.C.




                                        14
                                                                                     An employee of
                                        15                                           Lipson Neilson P.C.

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                       -3-
